UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-33126 CITIZENS FIRST CORPORATION (Exact name of registrant as specified in its charter) KENTUCKY 61-0912615 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1065 Ashley Street Bowling Green, Kentucky 42103 (Address of principal executive offices) (Zip Code) (270) 393-0700 (Registrant’s telephone number) Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and postedpursuant to Rule 405 of Regulation S-T during the preceding 12 months ( or for such shorter period that the registrant was required to submit and post such files).Yes _No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class Outstanding at May 14, 2009 Common Stock, no par value per share 1,968,777 shares 1 CITIZENS FIRST CORPORATION TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ITEM 1 FINANCIAL STATEMENTS. 3 ITEM 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. 12 ITEM 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 24 ITEM 4 CONTROLS AND PROCEDURES 24 PART II– OTHER INFORMATION ITEM6 EXHIBITS 25 SIGNATURES 26 2 Part 1. Financial Information Item 1. Item 1. Financial Statements Citizens First Corporation Consolidated Balance Sheets (Unaudited) March 31, 2009 December 31, 2008 (Dollars in thousands except share data) Assets Cash and due from financial institutions $6,510 $9,248 Federal funds sold 6,864 6,083 Cash and cash equivalents 13,374 15,331 Available for sale securities 44,455 39,928 Loans held for sale 1,010 553 Loans, net of allowance of $3,958 and $3,816 at March 31, 2009 and December 31, 2008, respectively 265,108 267,929 Premises and equipment, net 11,463 11,315 Bank owned life insurance 6,533 6,457 Federal Home Loan Bank (FHLB) stock, at cost 2,025 2,025 Accrued interest receivable 2,215 2,358 Deferred income taxes 3,383 2,971 Goodwill 2,575 2,575 Core deposit intangible 1,499 1,569 Other assets 1,115 2,114 Total assets $354,755 $355,125 Liabilities and Stockholders' Equity Liabilities Deposits: Non-interest bearing $29,095 $27,247 Savings, NOW and money market 80,492 69,548 Time 168,651 176,220 Total deposits 278,238 273,015 Securities sold under repurchase agreements 5,842 8,258 FHLB advances 24,500 27,500 Subordinated debentures 5,000 5,000 Accrued interest payable 673 683 Other liabilities 1,056 1,384 Total liabilities 315,309 315,840 Stockholders' Equity: 6.5% cumulative preferred stock, no par value; authorized 250 shares; issued and outstanding, 250 shares at March 31, 2009 and at December 31, 2008, respectively; liquidation preference of $7,659 at March 31, 2009 and December 31, 2008 7,659 7,659 5.0% Series A preferred stock; nopar value; authorized 250 shares; issued and outstanding 250 shares at March 31, 2009 and at December 31, 2008, respectively; liquidation preference of $8,779 at March 31, 2009 and December 31, 2008 8,475 8,459 Common stock, no par value; authorized 5,000,000 shares; issued and outstanding 1,968,777 shares at March 31, 2009 andat December 31, 2008, respectively 27,072 27,058 Accumulated deficit (3,274) (3,228) Accumulated other comprehensive loss (486) (663) Total stockholders' equity 39,446 39,285 Total liabilitiesand stockholders' equity $354,755 $355,125 See Notes to Consolidated Financial Statements. 3 Citizens First Corporation Consolidated Statements of Income (Unaudited) For the three months ended March 31 2009 2008 (Dollars in thousands, except per share data) Interest and dividend income Loans $4,018 $4,889 Taxable securities 289 311 Non-taxable securities 188 173 Federal funds sold and other 4 68 Total interest and dividend income 4,499 5,441 Interest expense Deposits 1,576 2,392 Securities sold under agreements to repurchase and other borrowings 49 14 FHLB advances 175 168 Subordinated debentures 38 80 Total interest expense 1,838 2,654 Net interest income 2,661 2,787 Provision for loan losses 300 50 Net interest income after provision for loan losses 2,361 2,737 Non-interest income Service charges on deposit accounts 301 370 Net gains on sales of mortgage loans 112 76 Lease income 43 52 Income from company-owned life insurance 75 73 Other income 110 101 Total non-interest income 641 672 Non-interest expenses Salaries and employee benefits 1,328 1,398 Net occupancy expense 316 295 Equipment expense 180 204 Advertising 70 97 Professional fees 155 93 Data processing services 136 191 Franchise shares and deposit tax 125 111 FDIC Insurance 101 36 Core depositintangible amortization 70 81 Postage and office supplies 55 39 Telephone and other communication 54 66 Other 271 205 Total non-interest expenses 2,861 2,816 Income before income taxes 141 593 Provision for income taxes (65) 125 Net income $206 $468 Dividends declared and discount accretion on preferred stock 252 129 Net income (loss) available for common stockholders $(46) $339 Earnings (loss) per share, basic and diluted $(0.02) $0.17 See Notes to Consolidated Financial Statements. 4 Citizens First Corporation Consolidated Statements of Changesin Stockholders' Equity (Unaudited) For the three months ended March 31 2009 2008 (Dollars in thousands) Balance January 1 $39,285 $37,296 Net income 206 468 Issuance of common stock - - Stock-based compensation 13 36 Payment of preferred dividends, $472 and $516 per share for 2009 and 2008 (236) (129) Other comprehensive income (loss), net of tax 178 54 Balance at end of period $39,446 $37,725 Citizens First Corporation Consolidated Statements of Comprehensive Income (Loss) (Unaudited) For the three months ended March 31 2009 2008 (Dollars in thousands) Net income $206 $468 Other comprehensive income (loss), net of tax: Unrealized gain (loss) on available for sale securities, net 178 54 Comprehensive income (loss) $384 $522 See Notes to Consolidated Financial Statements. 5 Citizens First Corporation Consolidated Statements of Cash Flows (Unaudited) For the three months ended March 31 2009 2008 (Dollars in thousands) Operating activities: Netincome $ 206 $ 468 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 201 217 Stock-based compensation expense 13 36 Provision for loan losses 300 50 Amortization of premiums and discounts on securities 29 5 Amortization of core deposit intangible 70 81 Deferred income taxes 92 28 Sale of mortgage loans held for sale 7,926 5,157 Origination of mortgage loans for sale (8,271) (5,232) Gain on the sale of property plant and equipment (4) - Gains on sales of loans (112) (76) Net loss on sale of other real estate owned 47 - FHLB stock dividends received - 25 Changes in: Interest receivable 143 174 Other assets (88) (318) Interest payable and other liabilities (430) (234) Net cash provided by (used in) operatingactivities 122 381 Investing activities: Loan originations and payments, net 2,296 (15,402) Purchases of premises and equipment (349) (89) Purchase of available-for-sale securities (6,775) (4,090) Proceeds from maturities of available-for-sale securities 2,489 6,837 Proceeds from sale of other real estate owned 685 - Proceeds from disposal of property plant and equipment 4 - Payment related to purchase of Commonwealth Mortgage and Southern KY Land Title, Inc., net of stock issued - (278) Net cash used in investing activities (1,650) (13,022) Financing activities: Net change in demand deposits, money market, NOW, and savings accounts 12,792 4,535 Net change in time deposits (7,569) 5,043 Proceeds from FHLB advances 3,000 2,000 Repayment of FHLB advances (6,000) (118) Net change in repurchase agreements (2,416) (128) Dividends paid on preferred stock (236) (129) Net cash provided by financing activities (429) 11,203 Decrease in cash and cash equivalents (1,957) (1,438) Cash and cash equivalents, beginning of year 15,331 13,862 Cash and cash equivalents, end of quarter $13,374 $12,424 Supplemental Cash FlowsInformation: Interest paid $1,848 $2,619 Income taxes paid $- $50 Loans transferred to other real estate $225 $185 Deferred revenue related to a sale leaseback transaction $4 $4 See Notes to Consolidated Financial Statements. 6 Notes to Unaudited Condensed Consolidated Financial Statements (1) Basis of Presentation The accounting and reporting policies of Citizens First Corporation (the “Company”) and its subsidiary, Citizens First Bank, Inc. (the “Bank”),conform to U.S. generally accepted accounting principles and general practices within the banking industry.The consolidated financial statements include the accounts of the Company and the Bank.All significant intercompany transactions and accounts have been eliminated in consolidation. Certain information and note disclosures normally included in the Company’s annual financial statements prepared in accordance with U.S. generally accepted accounting principles have been condensed or omitted.These consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s 2008 Annual Report on Form 10-K filed with the Securities and Exchange Commission. The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Estimates used in the preparation of the financial statements are based on various factors including the current interest rate environment and the general strength of the local economy.Changes in the overall interest rate environment can significantly affect the Company’s net interest income and the value of its recorded assets and liabilities.Actual results could differ from those estimates used in the preparation of the financial statements. In the opinion of management, all adjustments considered necessary for a fair presentation have been reflected in the accompanying unaudited financial statements.Those adjustments consist only of normal recurring adjustments. Results of interim periods are not necessarily indicative of results to be expected for the full year.The consolidated balance sheet of the Company as of December 31, 2008 has been derived from the audited consolidated balance sheet of the Company as of that date. (2) Adoption of New Accounting Standards In December2007, the FASB issued FAS No. 141, (revised 2007), Business Combinations,(“FAS 141(R) ”), which establishes principles and requirements for how an acquirer recognizes and measures in its financial statements the identifiable assets acquired, the liabilities assumed, and any noncontrolling interest in an acquiree, including the recognition and measurement of goodwill acquired in a business combination. be determined during the measurement period.”FAS No. 141(R)is effective for fiscal years beginning on or after December 15, 2008.Earlier adoption is prohibited.The adoption of this standard did not have a material effect on the Company’s results of operations or financial position but will depend on future acquisitions, if any. In December2007, the FASB issued SFAS No.160, “Noncontrolling Interest in Consolidated Financial Statements, an amendment of ARB No.51”(“SFAS No.160”), which will change the accounting and reporting for minority interests, which will be recharacterized as noncontrolling interests and classified as a component of equity within the consolidated balance sheets. FAS No. 160 is effective as of the beginning of the first fiscal year beginning on or after December15, 2008.Earlier adoption is prohibited.The adoption of FAS No. 160 did not have a significant impact on the Company’s results of operations or financial position. In March 2008, the FASB issued SFAS No. 161, “Disclosures about Derivative Instruments and Hedging Activities, an amendment of SFAS No. 133”. FAS No. 161 amends and expands the disclosure requirements of SFAS No. 133 for derivative instruments and hedging activities. FAS No. 161 requires qualitative disclosure about objectives and strategies for using derivative and hedging instruments, quantitative disclosures about fair value amounts of the instruments and gains and losses on such instruments, as well as disclosures about credit-risk features in derivative agreements. FAS No. 161 is effective for financial statements issued for fiscal years and interim periods beginning after November 15, 2008, with early application encouraged.The adoption of this standard did not have a material effect on the Company’s results of operations or financial position. In April 2008, the FASB issued FAS 142-3 “Determination of the Useful Life of Intangible Assets.” FAS 142-3 amends the factors that should be considered in developing renewal or extension assumptions used to determine the useful life of a recognized intangible asset. FAS 142-3 provides that in addition to considering the entity specific factors, an entity shall consider its historical experience in renewing or extending similar arrangements.Alternatively, if an entity lacks historical experience, it shall consider the assumptions a market participant would use consistent with the highest and best use of the asset, adjusted for the entity specific factors.FAS 142-3 is 7 effective for fiscal years after December 15, 2008, and interim periods within those fiscal years. Early adoption is prohibited. The adoption of FAS 142-3 did not have a significant impact on the Company’s results of operations or financial position. Recently Issued and Not Yet Effective Accounting Standards: In April 2009, the FASB issued FSP No. FAS 141(R)-1, “Accounting for Assets Acquired and
